This is an action to recover judgment for the amount due plaintiff by the Bank of Efland, which is now insolvent and in the hands of defendant for liquidation. The action was heard upon plaintiff's exceptions to the report of the referee. These exceptions were not sustained. The report was confirmed in all respects.
From judgment in accordance with the report of the referee, the plaintiff appealed to the Supreme Court.
There was sufficient evidence at the trial of this action to support the findings of fact made by the referee, and approved by the judge. These findings of fact are, therefore, conclusive.
"It is settled by all the decisions on the subject, with none to the contrary, that the findings of fact, made by a referee, and approved by the trial judge, are not subject to review on appeal, if they are supported by any competent evidence." Kenney v. Hotel Co., 194 N.C. 44, 138 S.E. 349.
The judgment upon the facts set out in the report of the referee, is
Affirmed.